DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed July 28, 2021 (hereinafter “Reply”).
Claims 1, 4, 8, 10, 12, 15, 17, and 20 are amended.
Claims 1-20 are pending.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified 
The claims recite the following limitations. Claim 1 recites receiving as an input a targeting goal having particular characteristics; providing advertisements to users during the respective advertising campaign; receiving a message corresponding to an ad call; generating a current bid request for bids to respond to the ad call; receiving one or more bids to provide an advertisement in response to the current bid request, wherein each respective bid of the one or more bids is associated with a respective advertising campaign and wherein each respective bid of the one or more bids comprises a respective bid value; receiving information defining an attribute of interest for the ad call, wherein the attribute of interest comprises a plurality of categories of values, and wherein the receiving the information defining the attribute of interest comprises receiving information defining a respective probability for each respective value of the plurality of categories of values; receiving information about current values of the plurality of categories for the attribute of interest for each respective advertising campaign; determining an actual ratio of the number of viewers of the first value to the number of viewers of the second value based on information; identifying an unintentional bias as described in the claim; determining a pacing value, wherein the determining is based on the respective probability for each respective value of the plurality of categories of values and the information about current values of the plurality of categories for the attribute of interest, wherein the determining a pacing value comprises determining a pacing value to compensate the unintentional bias by adjusting a future ratio; adjusting a respective bid value of a bid of the one or more bids to product an adjusted bid value, wherein the adjusting comprises varying the respecting bid value of the bid according to the pacing value; conducting an auction using the one or more bids and the adjusted bid value, to select a bid to provide the advertisement in response to the current bid request, the adjust bed value operative to adjust a likelihood; and communicating an advertisement corresponding to the selected bid. Claims 10 and 17 recite similar features as claim 1. Claims 2-9, 11-16, and 18-20 further specify characteristics of data used in these algorithms, as well as how these algorithms use the data to perform the identified abstract ideas.

These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above (aside from the “providing advertisements”) are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites a processing system including a processor, a memory, that receiving an input from a campaign manager and a message from the web server requesting publication of web pages, providing advertisements, and communicating a message to the web server. Claim 10 recites a non-transitory, machine-readable medium, a processing system including a processor, that the processing system performs the operations, receiving a message from the web server requesting publication of web pages, and delivering advertisements to the one or more web pages. Claim 17 recites similar features as claim 1.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. 
The additional computer elements identified above—the processing system including a processor, a memory, web server, web pages, and non-transitory, machine-readable medium—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [000179]-[000197]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to send and receive information between devices (e.g., receiving a message from a web server or input from a campaign manager, communicating a message to a web server, and delivering advertisements to one or more web pages) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See 
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to send and receive information between devices (e.g., receiving a message from a web server and input from a campaign manager, communicating a message to a web server, and delivering advertisements to one or more web pages) is likewise the well-understood, routine, and conventional computer functions of 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments submitted with the Reply have been fully considered. The amendments obviate the rejections under § 102. The remaining arguments are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claim invention recite a solution that solves a “technological problem with conventional advertising distribution systems.” Reply, p. 12. Examiner disagrees, because the alleged improvements to scheduling advertising would be one to the advertising and marketing fields—not to a particular technology or technological problems. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Moreover, “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to pacing advertising content to prevent unwanted skew.
Benson et al. (U.S. Pat. No. 8,175,914 B1) (automatic adjustment of advertiser bids);
Hegeman et al. (U.S. Pub. No. 2013/0124308 A1) (budget-based advertisement bidding with pacing multipliers);
Silverman et al. (U.S. Pub. No. 2010/0138291 A1) (adjusting bids based on predicted performance);
Bhalgat et al. (U.S. Pub. No. 2016/0292714 A1) (content pacing via bid modification);
Briggs (U.S. Pub. No. 2011/0313814 A1) (determining advertising effectiveness with online reach and frequency measurement); 
Williams et al. (“How algorithms discriminate based on data they lack: Challenges, solutions, and policy implications.” Journal of Information Policy 8 (2018), pp. 78-115); 
Farahat (U.S. Pub. No. 2013/0246160 A1);
Arini (U.S. Pub. No. 20150363792 A1); 
Wang (U.S. Pub. No. 2016/0055320 A1);
Lewis (U.S. Pub. No. 2016/0335659 A1); and
Brannon (U.S. Pub. No. 2019/0392019 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622